Citation Nr: 0411453	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The appellant served on active duty for training from January 
29, 1988 to June 8, 1988 and from July 7, 1991 to October 31, 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the claim of entitlement to 
service connection for a psychiatric disorder.


FINDING OF FACT

A psychiatric disorder was not incurred in or aggravated 
during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002).  This statute redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  All relevant facts regarding the issue 
decided below have been properly developed and no further 
assistance to the appellant is required in order to comply 
with the duty to notify or assist.  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 C.F.R. § 3.159(b)(1).  The appellant was 
notified of the evidence required to substantiate his claim 
and of his and VA's respective duties by means of a January 
2001 letter from the RO.  The RO told him that is was his 
responsibility to identify his treatment sources, and that VA 
would obtain the records for him.  Through submissions, the 
veteran and his representative have also demonstrated actual 
knowledge of what is necessary to substantiate such a claim.  
Although the RO did not specifically request that the veteran 
submit any evidence in his possession pertaining to the 
claim, any such error is harmless, as in January 2004 the 
veteran stated, though his representative, that he had 
nothing to add.  

In addition, although the 5103(a) January 2001 notice 
provided to the veteran was deficient as to its timing, this 
error was nonprejudicial because, upon receipt of content-
complying notice, the veteran was able to produce additional 
information and evidence, and the claim was readjudicated in 
the statement of the case and supplemental statements of the 
case.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Again, in January 2004 the veteran indicated he had nothing 
to add.  Under the facts of this case, the record has been 
fully developed.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  The RO obtained the 
appellant's service medical records and his private and VA 
treatment records.  There is no indication of any outstanding 
medical records.  The RO obtained the veteran's complete 
service medical records from the National Personnel Records 
Center (NPRC).  Various post-service medical records reveal 
notations of treatment occurring in 1990 and 1992, according 
to the history provided by the appellant.  The appellant has 
been asked numerous times to identify his medical care 
providers and provide releases so that his private treatment 
records could be obtained; however, he has not specifically 
identified the dates and source of any treatment prior to 
1993.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  Additional 
efforts by VA are not warranted.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was provided a VA examination in 
connection with this claim in November 2000 and the record 
includes private and VA medical opinions pertaining to the 
service connection claim.  Accordingly, no further duty to 
assist is triggered in this regard.  Cf. Charles v. Principi, 
16 Vet. App. 370 (2002).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Factual Background

In December 1999, the appellant filed his original 
compensation claim for a psychiatric disorder.  

Service medical records show no complaints, treatment, or 
diagnosis of a psychiatric disorder during the appellant's 
periods of training in 1988 and 1991.  Clinical evaluation of 
the head and psychiatric evaluation conducted in June 1989 
were normal.  A periodic examination conducted in December 
1992 reflects that the appellant reported that he had not 
sustained any head injury and had not experienced any periods 
of unconsciousness.   

Records from St. Joseph's Health Center reflect that the 
appellant was treated for suicidal depression in October 
1993, while he was a full-time student.  The records 
indicated that the appellant was admitted due to increasing 
depressive symptoms and suicidal ideation.  These problems 
were initially due to conflicts related to the appellant's 
educational difficulties and learning disabilities, which 
then provoked memories of traumatic childhood events.  During 
hospitalization, the appellant discussed a history of abuse 
by family members as well as problems with sexual addiction.  
He reported that he had seen a psychologist in the past, 
primarily for marital counseling and had attempted suicide 
twice while he was attending junior college in Idaho.  A 
diagnosis of major depression, unipolar, was made. 

The appellant was admitted for hospitalization in Missouri in 
February 1994.  At that time the appellant discussed 
childhood trauma as well as family and sexual 
dysfunctionality.  There was no discussion of any symptoms, 
injury, or trauma during military training.  An impression of 
major affective disorder, depressed, with suicidal ideations, 
was made.  A final diagnosis of major depression, unipolar, 
was made.

Private medical records of Dr. P. reflect that a 
psycho/social history of the appellant was collected in 
October 1997 at which time he gave a history of two head 
injuries.  He reported that when he was 6, metal fell on his 
head, and when he was 12, he fell out of a truck.  He did not 
report having any injuries during military service.  He also 
reported that he was raised in an abusive environment, 
resulting in a number of blows to the head.   

The appellant filed for Social Security benefits in December 
1997, which were granted based on his psychiatric disorders, 
effective from March 1995.  A mental status examination was 
conducted in April 1998.  The history revealed that while in 
chiropractic school in 1993, the appellant was hospitalized.  
Two incidents of childhood head trauma were noted.  The 
evaluation included a military history given by the appellant 
at which time he did not mention sustaining a head injury.  
The appellant gave a history of military service with an 
honorable discharge due to a learning disability.  Axis I 
diagnoses of bipolar disorder and recurrent major depression 
were made and an Axis II diagnosis of multiple head injuries, 
remote, was also made. 

Private medical records dated from 1995 to 1999 show numerous 
entries documenting psychiatric treatment, with a primary 
diagnosis of bipolar disorder.  The appellant's history 
reveals childhood sexual molestation by a family member and 
an adult record as a sexual perpetrator.  These records show 
that the appellant underwent a psychiatric evaluation in 
January 1999.  The medical history indicated that he had 
initially been hospitalized in St. Louis in 1992 and had been 
repeatedly hospitalized since that time.  The report 
indicated that the appellant's diagnoses included probable 
bipolar disorder and traumatic brain injury since childhood 
when he suffered two significant head injuries at 
approximately ages 8 and 12 with loss of consciousness.  
There was no discussion of any psychiatric difficulties or 
head injuries during active duty for training.  Axis I 
diagnoses of (1) probable bipolar disorder with a mixed 
syndrome; (2) suspected frontal lobe type syndrome from a 
traumatic brain injury; and (3) probable post traumatic 
stress disorder, were made. 

The evidence also includes a January 1999 
electroencephalogram (EEG) report which showed normal 
findings except for excessive fast beta, which may be 
attributable to medication or anxiety.  A history of 
traumatic brain injury was noted. 

A medical statement dated in October 1999 from a private 
doctor in Idaho, Dr. R., indicated that since March 1999, he 
had been treating the appellant for psychiatric diagnoses of 
bipolar disorder and PTSD.  

A private medical statement of Dr. C. dated in February 2000 
indicates that the appellant was being treated for a 
diagnosis of bipolar disorder.  

In November 2000, a VA examination for mental disorders was 
conducted.  The appellant reported that he sustained a head 
injury in a parachuting accident in 1989 during service.  The 
examiner reviewed the service medical records and did not 
note any psychiatric symptomatology or diagnosis or any head 
injury.  The appellant reported that he was wearing a helmet 
and smacked his head on the ground, following which he was 
hospitalized in Fort Benning, Georgia.  He stated that he was 
immediately sent back to his unit and noted that he had no 
previous psychiatric hospitalizations.  After the injury, the 
appellant reported having mood swings.  The examiner observed 
that medical records documented childhood head injuries.  The 
report indicated that the veteran sought psychiatric 
treatment in 1993 in St. Louis.  Assessments included a 
cognitive disorder, bipolar disorder and pedophilia, by 
history.  As to the appellant's reported head injury, which 
he attributes to the onset of his psychiatric disturbance, 
the examiner opined that the rating board would have to 
obtain information as to whether this injury actually 
occurred.  

A medical statement from Dr. R. dated in March 2001 indicated 
that he had treated the appellant since October 1998 for a 
primary diagnosis of severe bipolar disorder.  The doctor 
stated that according to his history, it seemed apparent that 
his depressive and mood swing symptoms occurred during the 
summer of 1991, while he was in military training.  The 
doctor indicated that in 1989 or 1990, the appellant 
sustained a minor head injury secondary to a parachuting 
accident, and never fully recovered from the stress he 
experienced during military training.  The statement also 
revealed that the appellant's depression reached a point in 
August 1991 when he contemplated suicide and was apparently 
found with a loaded pistol in his personal vehicle while he 
was off duty.

In November 2001, the appellant was hospitalized for 
increasing depression and stabilization of his condition.  
The admitting diagnoses included bipolar disorder, possibly 
with psychotic features; PTSD; and passive-aggressive 
personality tendencies.  

The appellant presented testimony at a hearing held at the RO 
in September 2003.  The appellant's representative noted that 
records dated in 2003 from the VAMC in Sheridan, Wyoming had 
rendered a recent diagnosis of schizoaffective disorder as 
opposed to the previously diagnosed bipolar disorder.  The 
appellant testified that in 1979 he sustained a head injury 
when he fell out of a truck and was treated at a hospital in 
Jackson, Wyoming.  He also stated that in 1991 when attached 
to the 507th Parachute Infantry Regimen he sustained a head 
injury during his first combat jump.  He testified that he 
hit his head on a dirt road and was hospitalized at the Fort 
Benning Medical center for a day.  

The appellant submitted additional service records in 
September 2003.  The records showed that he made 5 parachute 
jumps between April 21, 1989 and August 23, 1989 in Fort 
Benning, Georgia for which he was awarded a parachute badge.  

In November 2003, medical records dated in 2003 from the VAMC 
in Sheridan, Wyoming were added to the record.  In a January 
2003 record, the appellant reported that his last psychiatric 
hospitalization had been in 1990 in St. Louis, Missouri.  He 
then reported that he had been hospitalized about 8 times a 
year in various states.  The appellant was hospitalized from 
June to August 2003 at which time a discharge diagnosis of 
schizoaffective disorder was made.  He reported that he was 
in chiropractic school from 1991 to 1993 which was very 
stressful and precipitated his first psychiatric 
hospitalization.  An addendum dated in August 2003 reflects 
that the appellant directed the doctor to note that in 1992, 
he had gone before the RPSON disciplinary board while he was 
on reserve duty and felt that this was one of the stressors 
which led to his hospitalization at that time.  In an entry 
dated in November 2003, the appellant reported that he had 
sustained a traumatic brain injury during service in 1992, 
for which he was not hospitalized.  

Also submitted for the record were several articles and fact 
sheets regarding traumatic brain injuries and the subsequent 
development of psychiatric symptomatology.  

A lay statement from the appellant's father attests that his 
son told him of a jump during paratrooper school in 1989 
which resulted in a head injury, following which he had 
mental and physical problems.  The appellant's sister also 
submitted a lay statement indicating that in October 1993, 
when the appellant was hospitalized, she first became aware 
that he suffered from mental problems, and noted that these 
problems had gotten progressively worse.  

In November 2003 a medical statement was offered by the 
appellant's attending psychiatrist at the VAMC in Salt Lake 
City.  The appellant reported that on August 23, 1989, he hit 
his head as a result of a bad landing from a parachute jump 
which caused him to lose consciousness.  He reported that 
symptoms including headache, dizziness, vomiting, blurred 
vision, memory loss and mental confusion followed.  He 
reported that he was held in a medical clinic for 
observation, but no testing was done.  The doctor observed 
that the appellant had consistently carried a diagnosis of 
bipolar disorder and had been hospitalized many times for 
psychiatric treatment.  She noted that it would have been 
helpful if the appellant had received medical work up at the 
time of the injury, but stated that his reported symptoms 
suggested significant brain trauma.  She indicated that 
bipolar disorder and depression had been documented sequelae 
of traumatic head injury.  She opined that the appellant's 
brain injury was more likely that not to have contributed to 
his psychiatric disability.  

In December 2003, the appellant provided a statement in which 
he reported that within 30 days of the head injury reported 
to have occurred in August 1989, he was discharged from an 
officers' training program.  Also submitted were a documents 
dated in July 1989 indicating that the appellant had the 
potential to be a commissioned officer and another document 
dated in November 1991 which reflects that the appellant was 
declared a nongraduate of the U.S. Army Field Artillery 
School in Fort Sill, Oklahoma.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Where a veteran served for 90 days in active service, and 
certain enumerated conditions, including psychosis, develops 
to a degree of 10 percent or more within one year from the 
date of separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

IV.  Analysis

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder.  

The record clearly establishes that the appellant has current 
diagnoses of a psychiatric disorder, which include bipolar 
disorder and schizoaffective disorder.  Accordingly, evidence 
of a currently manifested psychiatric disorder is shown.  

However, the appellant's service medical records are negative 
for any diagnosis of a psychosis or psychiatric disorder.  
This fact is not argued by the veteran.  Instead, he 
primarily maintains that he sustained a head injury resulting 
from a parachuting jump during his active duty for training, 
resulting in a traumatic brain injury and ultimately causing 
or contributing to his psychiatric disorder.  Accordingly, a 
thorough credibility analysis as to the matter of whether any 
head injury occurred as reported by the veteran is necessary.  

Post-service medical evidence reflects that the veteran was 
not initially treated for psychiatric problems until 1993, 
more than a year after discharge from his second active duty 
for training period.  

The service medical records document that the veteran did 
make 5 parachute jumps between April 21, 1989 and August 23, 
1989 in Fort Benning, Georgia for which he was awarded a 
parachute badge.  However, there is no indication in the 
service medical records that he sustained any injury or 
received any medical treatment in conjunction with those 
jumps.  In fact, significantly, the service medical records 
include a December 1992 medical history as reported by the 
appellant at which time he denied having any head injury or 
period of unconsciousness.

The Board has reviewed the post-service medical evidence for 
reference to a head injury in service.  Significantly, the 
medical evidence of record reflects that although the 
appellant was treated for psychiatric problems from 1993 
forward, it was not until 2000 almost 10 years after his 
second period of active duty training, and after the 
appellant filed his VA compensation claim in December 1999, 
that he began reporting that he sustained a head injury 
during military service.  Although copious medical records 
dated prior to that time are on file, these document only 
childhood head injuries and do not reflect that the appellant 
reported sustaining any head injury during service, although 
he was repeatedly given the opportunity to provide a history 
of events during military service.  Not only may the 
appellant's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Furthermore, since his report in the year 2000 of sustaining 
an head injury during training, he has provided inconsistent 
accounts of when this event occurred and whether he received 
treatment or not.  At different times as shown by the medical 
records, the appellant has reported that his head injury 
occurred in 1989, 1991 and 1992 (at which time he was not 
even on active duty for training).  He has also at times 
reported that he was hospitalized at Fort Benning, Georgia 
following the injury and at other times has indicated that he 
received no treatment.  In November 2003, the appellant 
reported that on August 23, 1989 he hit his head as a result 
of a bad landing from a parachute jump which caused him to 
lose consciousness.  He reported that symptoms including 
headache, dizziness, vomiting, blurred vision, memory loss 
and mental confusion followed.  

Having assessed the totality of the record as well as its 
credibility, the Board concludes that in light of (1) 
inconsistent reports of the incident by the appellant made 
many years after the fact, (2) service medical records which 
fail to document any head injury and which include the 
appellant's history given in 1992 of not having sustained a 
head injury; and (3) and post-service medical records dated 
from 1993 to 1999 which show that the appellant gave no 
history of a head injury sustained in the military, that this 
reported head injury did not occur during military service, 
specifically as a result of a parachute jump.  In sum, the 
record fails to contain any contemporaneous evidence 
documenting the occurrence of any head injury and resulting 
symptoms during the appellant's military duty for training.  
The only evidence purporting to establish the occurrence of 
that incident and injury consists of the appellant's wholly 
unsubstantiated history provided nearly 10 years after the 
fact, and not until after he filed his compensation claim.  

Having determined that no head injury actually occurred 
during military service, the Board must also discredit as 
nonprobative medical statements and opinions offered for the 
record linking the head injury reportedly sustained in the 
military to the appellant's current psychiatric difficulties, 
as these opinions were made based on an inaccurate factual 
premise.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The record contains medical opinions, both private and VA, 
dated since the year 2000, etiologically linking the 
appellant's currently diagnosed psychiatric disorder with a 
head injury sustained during military training, based solely 
on the appellant's reported history of this event.  As 
previously discussed, a critical inquiry into this matter 
reveals no objective or clinical substantiation of any such 
head injury.  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995). Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.  
In sum, as to the aforementioned medical opinions, including 
those of Dr. R. in 2001 and the 2003 VA opinion, the Board 
discounts these opinions and assigns them no weight or 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [if a medical opinion is based on an inaccurate 
factual premise, it has no probative value]; see also Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [a medical opinion 
premised upon an unsubstantiated account is of no probative 
value].  

The Board also points out that the record does not contain a 
diagnosis of a psychiatric disorder made during service or 
within one year of the appellant's discharge from his second 
period of training, which ended in October 1991.  Moreover, 
no competent medical evidence or opinion has been provided 
etiologically linking the appellant's post-service 
psychiatric diagnoses to his period of training, except by 
virtue of a head injury reported by him to have been 
sustained therein, which was never established as occurring.  
The evidence also clearly shows that the earliest records of 
psychiatric treatment dated in 1993, 1994 and 1995 did not 
relate in any way to the appellant's military service.  The 
appellant's psychiatric problems as shown prior from 1993 to 
1999 were etiologically linked to childhood, family, 
educational and sexual issues.  

Furthermore, the articles and treatises pertaining to 
traumatic brain injuries and their relationship to 
psychiatric disorders submitted by the appellant do not 
represent competent medical evidence.  Although it is true 
that "[a] veteran with a competent medical diagnosis of a 
current disorder may invoke an accepted medical treatise in 
order to establish the required nexus [to show service 
connection]",  Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000), the general rule is that "an attempt to establish 
a medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise 'is too general 
and inconclusive' . . . ." Mattern v. West, 12 Vet. App. 222, 
229 (1999) (citing cases).  Moreover, as has already been 
established, in this case, there is no indication of a 
traumatic brain injury occurring during service.

Finally, the appellant and his family members have presented 
testimony and lay statements to the effect that he sustained 
a head injury during military training, which is related to 
his psychiatric disorder.  However, neither the appellant or 
his family members are shown to be qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, these statements and opinions are of no 
probative value.

Because there was no diagnosis of any psychiatric disorder 
during the appellant's periods military training, nor does 
the evidence include any suggestion of either a head injury 
sustained during training or of a nexus between a psychiatric 
disorder initially diagnosed in 1993 and the appellant's 
military service, the Board concludes that the evidence 
against this claim is more probative and of greater weight, 
warranting denial of the claim.  There is no benefit of the 
doubt that could be resolved in the appellant's favor.  38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



